Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:
Examiner believes the duplication of the word “includes” is a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a system/method.
Claim 11 within the category of a system/method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites “…the API provider system platform executes processing of the API requested from the application with a processor which differs according to the device configuration of the API provider system platform; and the API connection platform calculates an API usage fee for use of the API by the application based on a specification and a utilization history of each device included in the processor upon execution of the processing of the API.”  The identified limitations are directed to the abstract idea of calculating a fee for usage of an API.  The identified idea amounts to a commercial or legal interaction and therefore falls within the “Certain Methods of organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of “an API billing system, comprising: an API provider system platform having an API server which provides an API; and an API connection platform which mediates an application using the API and the API provider system platform, and manages the API, wherein: the API provider system platform is configured such that a storage apparatus, or a storage controller which controls the storage apparatus, can be added to a device configuration in addition to the API server” are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 3.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 3.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 3.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 7.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites the same abstract idea of claim 1 and adds the additional element of a Fabric-attached Bunch of Flash.  However, the analysis doesn’t change at Step 2A Prong 2 or Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites “…an API processing step of the API provider system platform executing processing of the API requested from the application with a processor which differs according to the device configuration of the API provider system platform; and an API usage fee calculation step of the API connection platform calculating an API usage fee for use of the API by the application based on a specification and a utilization history of each device included in the processor upon execution of the processing of the API.”  The identified limitations are directed to the abstract idea of calculating a fee for usage of an API.  The identified idea amounts to a commercial or legal interaction and therefore falls within the “Certain Methods of organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of “an API billing system including an API provider system platform having an API server which provides an API, and an API connection platform which mediates an application using the API and the API provider system platform, and manages the API, wherein the API provider system platform is configured such that a storage apparatus, or a storage controller which controls the storage apparatus, can be added to a device configuration in addition to the API server” are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 11.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2021/0233126 A1, hereinafter “Weerapurage,” in view of Pre-grant Publication No.: US 2019/0259047 A1, hereinafter “Bharti.”
Claim 1 & similar claim 11: Weerapurage, as shown, teaches an API billing system, comprising:
an API provider system platform having an API server which provides an API; and (Weerapurage [0040], “the API request may be performed in operation 314. Thus, the request may be processed by the APL During processing of the API, various parameters associated with executing the API may be tracked in operation 316. For example, processing and memory resources used and/or features of the API used during execution of the API processes may be tracked. Additionally, if multiple servers are used during execution, such parameters may be determined as well.”)
the API provider system platform executes processing of the API requested from the application with a processor which differs according to the device configuration of the API provider system platform; and (Weerapurage [0018], “In certain situations, a client may request utilization of an API. Once the request is received, the API performs the operation requested by the client and returns a response based on the operation…”)
the API connection platform calculates an API usage fee for use of the API by the application based on a specification and a utilization history of each device included in the processor upon execution of the processing of the API. (Weerapurage [0021], “Such a dynamic API cost model varies the cost of APIs based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client. Thus, the dynamic API cost model determines a different cost per request. The model is better able to capture the true value of the request.”) 

Weerapurage doesn’t explicitly teach the following; however, Bharti teaches:
 an API connection platform which mediates an application using the API and the API provider system platform, and manages the API, wherein: (Bharti [0023], “API pricing system 100 includes an API consumer 101 connected to an API pricing mechanism 102 via a network 103…”; See also [0026])
the API provider system platform is configured such that a storage apparatus, or a storage controller which controls the storage apparatus, can be added to a device configuration in addition to the API server; (Bharti [0027], “Referring to FIG. 2, API pricing mechanism 102 has a processor 201 coupled to various other components by system bus 202…”; See also [0028] - [0037])
Weerapurage teaches determining an API usage fee based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client.  Bharti is similarly directed to determining API pricing based on the relative value of the API for its consumers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weerapurage with the teachings of Bharti since “current models of API pricing charge an upfront amount or recover that amount over a period of time without taking into account where the API stands in terms of the capabilities offered and the quality of data with respect to other similar APIs from other API providers. Hence, the API price may not reflect the true value of the API to the consumer. That is, there is not currently a means for establishing an API price that is commensurate with the value assessed by the API consumer.” (Bharti [0005] & [0006])
Claim 2 & similar claim 12: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 1 and claim 11, respectively.  Weerapurage also teaches:
wherein the API connection platform calculates the API usage fee by including, in a calculation factor, a resource amount and a value of data processing resources in each of the devices included in the processor which were used for the processing of the API. (Weerapurage [0021], “ Such a dynamic API cost model varies the cost of APIs based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing…”) 
Claim 3: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 2.  Weerapurage also teaches:
wherein the API connection platform calculates the resource amount and the value of the data processing resources which were used for the processing of a reference system API when the reference system API is requested from the application, and (Weerapurage [0042], “The cost determined in operation 318 may be output in operation 320. The cost may be output to various charging services of the API service provider, which will then debit or bill the client, and/or may be provided to the client and other parties. The technique finishes at operation 324.”)
calculates the resource amount and the value of the data processing resources which were used for an update system API when the update system API is requested from the application, based on different calculation methods, respectively, and (Weerapurage [0044], “In operation 402, updated data may be received. The updated data may include data from a new API request, updated data associated with the client, updated data associated with possible end users of the client's product, updates to the API, updated business goals of the API provider, updates to the allowed usage of the API (e.g., due to regulatory regimes), updates to the valuation and/or popularity of various API features, and/or other such updates that are associated with operation and execution of the API. In various embodiments, each new API request may be treated as updated data.”; See also [0046])
calculates the API usage fee using the two calculated resource amounts and values of the data processing resources. (Weerapurage [0064], “One, some, or all of the models may be associated with each API request ( e.g., associated with the client of each API request). Thus, for example, model group 9161 , which includes models 9141 and 9142 , is associated with API request 902 due to the identity of the client of API request 902. Additionally, the API requests may be parsed and the appropriate models may be further selected based on the parsing. For example, based on parsing API request 904, it is determined that subsections 932 and 934 include indicators. Based on such indicators, model group 9162 , which includes models 9142 and 9143 , is selected as appropriate for API request 904.” & [0065], “Output 944 may include requests from execution of API request 902 as well as a cost for usage of the API”; See also [0060] & [0061])
Claim 7 & similar claim 13: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 1 and claim 11, respectively.  Weerapurage also teaches:
wherein the API connection platform outputs the calculated API usage fee together with detailed information related to the calculation of the API usage fee. (Weerapurage [0065], “As such, model 9142 is selected based on the match rate. API request 902 is then processed in processor 942 and output 944 is accordingly provided. Output 944 may include requests from execution of API request 902 as well as a cost for usage of the API.”)
Claim 8: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 7.  Weerapurage also teaches:
wherein the detailed information includes an API usage fee for use of the reference system API and an API usage fee for use of the update system API. (Weerapurage [0065], “As such, model 9142 is selected based on the match rate. API request 902 is then processed in processor 942 and output 944 is accordingly provided. Output 944 may include requests from execution of API request 902 as well as a cost for usage of the API.”; See also [0044] & [0046] which discusses the update API which would also be output at step 944 above.)
Claim 9 & similar claim 14: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 7 and claim 13, respectively.  Weerapurage also teaches
wherein the detailed information includes information related to a prescribed constant which is predetermined for each of the applications among coefficients used in the calculation of the API usage fee. (Weerapurage [0052], “Database 512 is configured to store data associated with models to determine API usage costs. Such data may include condition data 5141, customer data 5142, model data 5143, as well as other such data…Model data 5143 may be data associated with various models as described herein.” & [0065], “As such, model 9142 is selected based on the match rate. API request 902 is then processed in processor 942 and output 944 is accordingly provided. Output 944 may include requests from execution of API request 902 as well as a cost for usage of the API.”)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weerapurage/Bharti in view of Pre-grant Publication No.: US 2018/0374110 A1, hereinafter “Burli.”
Claim 4: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 3.  Weerapurage also teaches:
wherein, when the API provider system platform includes the API server, the storage apparatus and the storage controller, and a read direct transfer function of directly sending data read by the storage apparatus to the API server without going through the storage controller can be set, (Weerapurage [0057], “Server device 610 may be similar to server device 510 and may include equivalent components (e.g., database 612, processor system 616, memory system 618, etc.). Dev device 602 includes portal 604, processor system 606, and memory system 608. Processor system 606 and memory system 608 may be similar to that of processor system 516 and memory system 518 (as well as processor system 616 and memory system 618)…”; See also [0069], [0084])

Weerapurage/Bharti doesn’t explicitly teach the following; however, Burli teaches:
the API connection platform includes, in a calculation factor, a setting of the read direct transfer function when the reference system API is requested from the application, and calculates the resource amount and the value of the data processing resources which were used for the processing of the reference system API in the calculation of the API usage fee. (Burli [0040], “cost-driven inventory management module 114 may determine a capital cost and/or an operational cost associated with each of the different types of infrastructure objects based on a fully loaded cost of a cluster, direct VM cost, and storage cost. The fully loaded cost of the cluster, the direct VM cost, and the storage cost can be provided as an input from a user (i.e., user input database 122) and/or read from a reference database 120…”; See also [0041] – [0045] & [0063])
Weerapurage teaches determining an API usage fee based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client.  Bharti is similarly directed to determining API pricing based on the relative value of the API for its consumers.  Burli is directed a cloud computing environment and, more particularly, to determine inventory layout including a plurality of combinations of different types of infrastructure objects in the cloud computing environment based on an allocated cost budget.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weerapurage/Bharti  with the teachings of Burli since “cost management tools may automate cloud costing, consumption analysis and comparison, delivering the insight to efficiently deploy and manage cloud environments.” (Burli [0004])
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weerapurage/Bharti in view of Pre-grant Publication No.: US 2021/0306233 A1, hereinafter “Keller.”
Claim 5: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 3.  Weerapurage also teaches:
wherein, when the API provider system platform includes the API server, the storage apparatus and the storage controller, and a write direct transfer function of directly sending data to be updated by the storage apparatus from the API server to the storage apparatus without going through the storage controller can be set, (Weerapurage [0057], “Server device 610 may be similar to server device 510 and may include equivalent components (e.g., database 612, processor system 616, memory system 618, etc.). Dev device 602 includes portal 604, processor system 606, and memory system 608. Processor system 606 and memory system 608 may be similar to that of processor system 516 and memory system 518 (as well as processor system 616 and memory system 618)…”; See also [0069], [0084])

Weerapurage/Bharti doesn’t explicitly teach the following; however, Keller teaches:
the API connection platform includes, in a calculation factor, a setting of the write direct transfer function when the update system API is requested from the application, and calculates the resource amount and the value of the data processing resources which were used for the processing of the update system API in the calculation of the API usage fee. (Keller [0046], “A Type 1 hypervisor may execute on virtualization server 301 by directly accessing the hardware and resources within hardware layer 310.  That is, while Type 2 hypervisor 302 accesses system resources through host operating system 314, as shown, a Type 1 hypervisor may directly access all system resources without host operating system 314. A Type 1 hypervisor may execute directly on one or more physical processors 308 of virtualization server 301, and may include program data stored in physical memory 316.”; See also [0028])
Weerapurage teaches determining an API usage fee based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client.  Bharti is similarly directed to determining API pricing based on the relative value of the API for its consumers.  Keller is directed to on-demand availability of cloud computing computer system resources and predicting, prior to deployment, the expected costs for a given cloud resource.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weerapurage/Bharti  with the teachings of Keller since “[b]y predicting, prior to deployment, the cost of cloud resources for different deployment mechanisms and different cloud resource providers the current subject matter can improve utilization of cloud resources and reduce the cost of deployment. Moreover, by using current pricing that is specific to a given entity that wants to deploy an application, more accurate predictions are possible.” (Keller [0020])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weerapurage/Bharti in view of Pre-grant Publication No.: US 2013/0166724 A1, hereinafter “Bairavasundaram.”
Claim 6: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 3.  Weerapurage/Bharti doesn’t explicitly teach the following; however, Bairavasundaram teaches:
wherein, when the API provider system platform includes at least the API server and the storage apparatus, and a write-through function of the API server returning a response to a request for writing data after the storage apparatus completes the writing of the data can be set, (Bairavasundaram [0038], “System 200 includes compute servers 210, of which server 220 and server 230 are specifically shown. Server 220 includes VM (virtual machine) 222, and server 230 includes VM 232 and VM 234. System 200 includes storage server 240, which is network-attached to server 220 and server 230. System 200 also includes VCA controller 260, which can be implemented by a compute server 210, by storage server 240, or in a distributed manner as described above.” & [0040], “VCA controller 260 can be programmed with a set of rules to filter workloads based on best-practices (e.g., for a write-through cache, workloads with a high fraction (>20%) of write I/Os will not benefit from caching).”)
the API connection platform includes, in a calculation factor, a setting of the write-through function when the update system API is requested from the application, and calculates the resource amount and the value of the data processing resources which were used for the processing of the update system API in the calculation of the API usage fee. (Bairavasundaram [0027], “In one embodiment, VCA 132 acts like a write-through cache, where all writes from compute server 140 are passed directly to storage server 110. Only when storage server 110 responds to a write request, VCA 132 acknowledges the result to compute server 140 or other cache tiers---e.g., RAM (buffer cache) and SSD or flash. Similarly to VCA 132, cache device 112 within storage server 110 caches data to serve to VCA 132, avoiding access to storage resources for data that is cached within storage server 110.”)
Weerapurage teaches determining an API usage fee based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client.  Bharti is similarly directed to determining API pricing based on the relative value of the API for its consumers.  Bairavasundaram is directed to a networked storage system which includes a storage server and at least one compute server. At least one compute server supports a dynamically resizable virtual cache appliance (VCA). The storage system includes VCA management components (collectively, a VCA controller) that monitor, analyze, and execute VCA adjustments to dynamically respond to service level objective (SLO) requirements of the storage system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weerapurage/Bharti  with the teachings of Bairavasundaram since “[d]ata for companies or other organizations is commonly stored in networked storage. The networked storage and its associated compute resources can be referred as a data center. The resources of a data center such as storage and access bandwidth are limited. Thus, a common goal for a data center is to improve utilization of the resources of the networked storage, to improve storage utilization and access throughput.”)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weerapurage/Bharti in view of T. Coughlin, "Nonvolatile Memory Express: The Link That Binds Them," in Computer, vol. 52, no. 12, pp. 71-79, Dec. 2019, doi: 10.1109/MC.2019.2943470. (Year: 2019), hereinafter “Coughlin.”
Claim 10: Weerapurage/Bharti, as shown above, teaches all the limitations of claim 1.  Weerapurage/Bharti doesn’t explicitly teach the following; however, Coughlin teaches:
wherein the storage apparatus is an FBOF (Fabric-attached Bunch Of Flash). (Coughlin pg. 1, “Nonvolatile Memory Express (NVMe) interface has become an essential element in enterprise, client, and cloud computing. It provides high data rates and low-latency connections between storage and computing networks through the peripheral-component interconnect express (PCIe) serial computer-expansion bus. Data can also be transported by NVMe over fabric (NVMe-oF), such as Fibre Channel, Infiniband, and Ethernet and TCP/IP networks…”)
Weerapurage teaches determining an API usage fee based on the computational resources required to process the request, the complexity of the request, an estimated value to the client requesting the processing, and the local market of the client.  Bharti is similarly directed to determining API pricing based on the relative value of the API for its consumers. Coughlin is directed nonvolatile memory and computing-network infrastructures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weerapurage/Bharti with the teachings of Coughlin since “[a]s NVMe-based systems proliferate, network storage built with NVMe-oF will become dominant within the next five years. NVMe-oF enables new models for enterprise storage, including the use of emerging NVM technologies, disaggregated and composable computing, and infrastructure that incorporates various schemes to bring processing closer to storage.” (Coughlin pg. 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628